The opinion of the court was delivered, by
Read, J.
Notice to an endorser of the non-payment of a promissory note is either actual or constructive. If the endorser resides beyond the limits of the city or place where the note is protested for non-payment, the notice may be sent by mail to the post-office nearest to his residence, and this will be sufficient, whether he receives it or not. In the present case, the notice was not sent to Mount Lebanon, the nearest post-office, but to Temperaneeville, which was two miles farther off. The evidence showed that the defendant, Neeld, neither received nor mailed letters at the Mount Lebanon or Temperaneeville post-office, but that all his business was transacted at the Pittsburgh post-office, although he had a coal platform pt Temperaneeville, and a landing.
Under these circumstances the notice might have been legally directed to the Pittsburgh office, but it does not appear that the notary had any knowledge of this practice on the part of Neeld, and he therefore was bound to direct it to the nearest post-office, Mount Lebanon. That the direction to Temperaneeville was erroneous is shown by the fact that the endorser never received the notice for two weeks, and then only because he was told that there was a letter in that office for him. This was the only letter ever received by him from the Temperaneeville post-office. The court below were therefore clearly right, as appears by the opinion of the learned presiding judge.
Judgment affirmed.